DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not focus detecting unit, storage unit, and correction unit in claim 1; determination unit in claim 2; calculation unit, selection unit, and operation unit in claim 5; focus detecting unit, storage unit, detection unit, and correction unit in claim 7; and receiving unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (JP2002098884A, cited by applicant, English translation attached by examiner).

As to claim 1, Yamazaki et al. discloses an image pickup apparatus (Fig.1) comprising:
an optical element (Fig.1: sub-mirror 107) that guides an incident light beam from an object ([0030]: “the remaining luminous flux that has passed through the semitransparent portion of the main mirror 103 is reflected downward in the drawing by the sub mirror 107 and guided to the focus detection 108…”); and
a focus detecting unit (Fig.1: focus detection device 108) configured to receive the incident light beam guided by the optical element ([0030]: the luminous flux is guided to the focus detection device 108), the focus detecting unit comprising:
a focus detecting sensor (Fig.1: image sensor 118) that converts a light amount distribution of an object image into an electrical signal ([0031]: “a pair of subject images is formed on an image sensor 118 composed of a pair of photoelectric conversion element trains…”  The pair of subject images corresponds to the electrical signal in the claim);
an image forming lens (Fig.1: field lens 115) that makes the incident light beam form object images on the focus detecting sensor ([0031]: the light beam passes through the field lens 115, and after that, a pair of subject images is formed on the image sensor 118);
a field mask (Fig.1: field mask 1) that is arranged between the optical element and the image forming lens (As shown in Fig.1, the field mask 1 is disposed between the sub mirror 107 and the field lens 115) and that has an opening for defining an image field of the object images formed on the focus detecting sensor ([0043]: “the image actually formed on the image sensor 118 is only the light receiving portion region of the pair of photoelectric conversion element trains 4a, 4b and 5a, 5b and 6a, 6b so that the luminous flux is not guided to the other regions.  It is limited by the field mask 1 of FIG.”  This implies that the field mask 1 has an opening.);
a storage unit (Fig.9: EEPROM 109d) configured to store an initial value about the opening of the field mask that is comparable with the output signal from the focus detecting sensor ([0061]: “in the EEPROM 109d, optical information of the focus detection optical system and the like are stored in advance at the time of the adjustment step”.  The field mask is part of the focus detection optical system, therefore, the information about the field mask is stored in the EEPROM 109d); and
a correction unit (Fig.9: microcomputer 109) configured to set up a correction value for detecting a focusing state to an object based on a value about the opening of the field mask calculated from the output signal of the focus detecting sensor at a predetermined timing and the initial value ([0068]: the amount of image spacing deviation is calculated from the image spacing in the initial state stored in the EEPROM 109d in advance during the manufacturing process.  The amount of image spacing deviation corresponds to the correction value.  The image spacing of the current images corresponds to the value about the opening of the field mask calculated from the output signal of the focus detection sensor at a predetermined timing; and the image spacing in the initial state stored in the EEPROM 109d in advance during the manufacturing process corresponds to the claimed initial value).

As to claim 2, Yamazaki et al. discloses the image pickup apparatus according to claim 1, further comprising a determination unit (Fig.9: microcomputer 109) configured to find a relative positional relationship between light amount distributions of the object images ([0064]: “The image interval during focusing differs for each focus detection area described with reference to Fig. 3, and the image interval during focusing in each focus detection area is stored in the EEPROM 109d in advance”.  The image interval during focusing corresponds to the relative positional relationship in the claim) and to determine the focusing state to the object using the relative positional relationship and the correction value stored in the storage unit ([0068]: the amount of image spacing deviation is calculated from the image spacing in the initial state stored in the EEPROM 109d in advance during the manufacturing process).

As to claim 3, Yamazaki et al. discloses the image pickup apparatus according to claim 1, wherein the incident light beam is divided into a plurality of light beams after passing through a plurality of areas (Fig.1; [0031]: diaphragm 116 having a pair of openings.  The light beam going through the pair of openings become a pair of light beams.  The pair of openings on the diaphragm 116 corresponds to the plurality of areas; the pair of light beams formed by going through the pair of openings corresponds to the claimed plurality of light beams), and wherein each of the value about the opening of the field mask and the initial value indicates relative positional relationship between images of a common edge of the opening of the field mask in the object images that are formed on the focus detecting sensor by the light beams ([0031]: the light beam passing through the field mask 1, diaphragm 116, and other optical elements, forms a pair of subject images on the image sensor 118.  Since the luminous flux is limited by the field mask 1, the edges of the pair of subject images is defined by the field mask 1.  The edges of the pair of subject images represent the value about the opening of the field mask.  Please note that the images of the edges of the opening of the field mask is included in the pair of subject images).

As to claim 4, Yamazaki et al. discloses the image pickup apparatus according to claim 1, wherein the incident light beam is divided into a plurality of light beams after passing through a plurality of areas (Fig.1; [0031]: diaphragm 116 having a pair of openings.  The light beam going through the pair of openings become a pair of light beams.  The pair of openings on the diaphragm 116 corresponds to the plurality of areas; the pair of light beams formed by going through the pair of openings corresponds to the claimed plurality of light beams), and wherein each of the value about the opening of the field mask and the initial value indicates light amount distributions showing images of edges of the opening of the field mask in the object images that are formed on the focus detecting sensor by the light beams (As discussed in claim 3 above, the edges of the pair subject images is defined by the field mask 1; thus the edges of the pair of subject images represent the value about the opening of the field mask.  And the edges of the pair of subject images represent the light amount distributions at the edges of the images).

As to claim 5, Yamazaki et al. discloses the image pickup apparatus according to claim 1, wherein the correction unit comprises:
a calculation unit (Fig.9: CPU 109a) configured to calculate reliability evaluation values of edge images of the opening of the field mask ([0066]: “in the next step #110, the reliability of the pair of image signals is determined”);
a selection unit (Fig.9: CPU 109a) configured to select an edge image used for calculating the correction value based on the reliability evaluation values ([0066]: If is it determined that the reliability of either one or both of the two pairs of image signals satisfies the predetermined condition, the process proceed to step #111; otherwise, the process immediately proceeds to step #116 to end the pattern detection process); and
an operation unit (Fig.9: CPU 109a) configured to find the correction value based on the output signal of the focus detecting sensor corresponding to the edge image that the selection unit selected ([0068]: the amount of image spacing deviation is calculated from the image spacing in the initial state stored in the EEPROM 109d in advance during the manufacturing process.  The amount of image spacing deviation corresponds to the correction value).

As to claim 6, Yamazaki et al. discloses the image pickup apparatus according to claim 5, wherein the reliability evaluation values indicate contrast in a focus detection area of the focus detecting sensor and contrast outside the focus detection area ([0067]: “as a method for determining reliability, as described with reference to FIG. 5, image signals relating to patterns 8a and 8b when a subject having uniform and appropriate brightness is detected are previously transmitted to EEPROM 109d during the manufacturing process. It is conceivable to store the image signal and make a determination based on the correlation amount between the image signal and the image signal at the time of pattern detection”.  The brightness of the subject corresponds to the contrast).

As to claim 7, Yamazaki et al. discloses an image pickup apparatus (Fig.1) comprising:
an optical element (Fig.1: sub-mirror 107) that guides an incident light beam from an object ([0030]: “the remaining luminous flux that has passed through the semitransparent portion of the main mirror 103 is reflected downward in the drawing by the sub mirror 107 and guided to the focus detection 108…”); and
a focus detecting unit (Fig.1: focus detection device 108) configured to receive the incident light beam guided by the optical element ([0030]: the luminous flux is guided to the focus detection device 108), the focus detecting unit comprising:
a focus detecting sensor (Fig.1: image sensor 118) that converts a light amount distribution of an object image into an electrical signal ([0031]: “a pair of subject images is formed on an image sensor 118 composed of a pair of photoelectric conversion element trains…”  The pair of subject images corresponds to the electrical signal in the claim);
an image forming lens (Fig.1: field lens 115) that makes the incident light beam form object images on the focus detecting sensor ([0031]: the light beam passes through the field lens 115, and after that, a pair of subject images is formed on the image sensor 118);
a field mask (Fig.1: field mask 1) that is arranged between the optical element and the image forming lens (As shown in Fig.1, the field mask 1 is disposed between the sub mirror 107 and the field lens 115) and that has openings for defining image fields of the object images formed on the focus detecting sensor ([0043]: “the image actually formed on the image sensor 118 is only the light receiving portion region of the pair of photoelectric conversion element trains 4a, 4b and 5a, 5b and 6a, 6b so that the luminous flux is not guided to the other regions.  It is limited by the field mask 1 of FIG.”  This implies that the field mask 1 has an opening.);
a storage unit (Fig.9: EEPROM 109d) configured to store initial values indicating positions of edge images of the openings provided in the field mask that are comparable with the output signal from the focus detecting sensor ([0061]: “in the EEPROM 109d, optical information of the focus detection optical system and the like are stored in advance at the time of the adjustment step”.  The field mask is part of the focus detection optical system, therefore, the information about the field mask is stored in the EEPROM 109d);
a detection unit (Fig.9: microcomputer 109) configured to detect position changes of the edge images of the openings of the field mask, which are found from the output signal of the focus detecting sensor at a predetermined timing, from the initial values ([0064]: “the amount of image shift is calculate from the image spacing at the time of focusing and the current image spacing”.  Please note that the edge images of the openings of the field mask is included in the pair of subject images.  It should also be noted that the capture timing of the current image corresponds to the predetermined timing); and
a correction unit (Fig.9: microcomputer 109) configured to switch a method of setting a correction value for correcting a focusing state to an object according to the relative position changes of the edge images that the detection unit detected ([0065]: in step #108, it is determined whether or not the focus adjustment state after driving the lens is within the focusing range.  If it is determined that the focus adjustment state after driving the lens is within the focusing range, the process proceeds to next steps, and calculates the amount of image spacing deviation in step #112, which corresponds to the correction value in the claim.  If it is determined that the lens is not within the focusing range, the process returns to the focus detection process of step #102.  The determining step #108 corresponds to the claimed switching a method of setting a correction value).

As to claim 9, Yamazaki et al. discloses the image pickup apparatus according to claim 1, further comprising a receiving unit ([0061]: release button) configured to receive an instruction to set the correction value by the correction unit ([0063] and [0068]: in step #101, when the photographer operates the release button and the hand switch SW1 is turned on; then the amount of image spacing deviation, corresponding to the correction value, is calculated in step #112),
wherein the predetermined timing is a timing at which the receiving unit receives the instruction (the timing the photographer operates the release button, which is the timing the current image is captured, corresponds to the predetermined timing).

As to claim 10, Yamazaki et al. discloses the image pickup apparatus according to claim 1, wherein the predetermined timing is a timing at which the focusing state to an object is detected for image pickup ([0065-0066]: in step #108, it is determined whether or not the focus adjustment state after driving the lens is within the focusing range; if it is determined that the focus adjustment state is within the focusing range, a pair of image signals are stored in the RAM 109c  These steps are performed after the release button is operated and SW1 is turned on (predetermined timing)).

Method claim 11 recites substantially similar subject matter as disclosed in claim 1; therefore, it is rejected for the same reasons.

As to claim 13, Yamazaki et al. discloses a non-transitory computer-readable storage medium ([0060]: ROM 109b) storing a focus detection program ([0060]: a focus detection operation according to a program) causing a computer ([0060]: CPU 109a) to execute a focus detection method for an image pickup apparatus (Fig.1).
The rest of the claim recites substantially similar subject matter as disclosed in claim 1; therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to the independent claim 12, the prior art of record Yamazaki et al. (JP2002098884A) discloses a focus detection method for an image pickup apparatus (Fig.1), the focus detection method comprising:
a step of making light beams that enter through openings provided in a field mask (Fig.1: field mask 1) that defines an image field form object images on a focus detecting sensor (Fig.1: image sensor 118) ([0043]: “the image actually formed on the image sensor 118 is only the light receiving portion region of the pair of photoelectric conversion element trains 4a, 4b and 5a, 5b and 6a, 6b so that the luminous flux is not guided to the other regions.  It is limited by the field mask 1 of FIG.”  This implies that the field mask 1 has an opening.);
a step of detecting a light amount distribution of each of the object images as an electrical signal by the focus detecting sensor ([0031]: “a pair of subject images is formed on an image sensor 118 composed of a pair of photoelectric conversion element trains…”  The pair of subject images corresponds to the electrical signal in the claim);
a step of calculating a position of an edge image of each of the openings of the field mask from the electrical signal ([0064]: “the amount of image shift is calculate from the image spacing at the time of focusing and the current image spacing”.  Please note that the edge images of the openings of the field mask is included in the pair of subject images);
a step of setting a correction value for detecting an in-focus position to an object by comparing the calculated position with an initial value that is beforehand found as a value about a position of an edge image of each of the openings of the field mask ([0065]: in step #108, it is determined whether or not the focus adjustment state after driving the lens is within the focusing range.  If it is determined that the focus adjustment state after driving the lens is within the focusing range, the process proceeds to next steps, and calculates the amount of image spacing deviation in step #112, which corresponds to the correction value in the claim.  If it is determined that the lens is not within the focusing range, the process returns to the focus detection process of step #102.  The determining step #108 corresponds to the claimed switching a method of setting a correction value); and
a step of correcting the in-focus position to the object using the correction value during photographing ([0073]: based on the image interval correction amount for each focus detection area, the image interval at the time of focusing in the initial state stored in the EEPROM 109d in advance is corrected).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the correction value for correcting the in-focus position is set to double of an amount of position change of the edge image from the initial value in the step of setting the correction value in a case where the relative position changes of the edge images are approximately equal to each other, and wherein the correction value for correcting the in-focus position is set to a gravity-center moving amount in a correlation orthogonal direction of the light amount obtained from the focus detecting sensor in the step of setting the correction value in a case where the relative position changes of the edge images are approximately linear” in combination with other limitations recited in the claim.

Independent claim 14 recites substantially similar subject matter as disclosed in claim 12; therefore, it is allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galor Gluskin et al. (US 2018/0349378 A1) discloses method and apparatus for calibration of phase detection auto focus camera systems.  The method involves capturing a first image of a scene at an initial lens position, the first image including a first left image and a first right image; calculating an initial phase difference between the first left image and first right image and estimating an in-focus lens position based on the initial phase difference.
Galor Gluskin et al. (US 2017/0230649 A1) discloses method and apparatus for calibration of hybrid auto focus imaging systems.  The method includes capturing an image of a scene, determining that the image of the scene is out of focus, and estimating, via a first AF process of the hybrid AF system, an initial lens position at which the image is in focus in response to determining that the image is out of focus; moving the lens to the initial lens position.
Nakagawa et al. (US 2015/0130987 A1) discloses an image capturing apparatus comprising a first focus detection unit configured to detect a first in-focus position based on a pair of image signals, a second focus detection unit configured to detect a second in-focus position based on a signal output from the imaging unit, and a correction unit configured to acquire a correction amount for correcting the first in-focus position, wherein the correction unit determines a first focus detection area from which the correction amount is to be acquired while the focus lens is moved to the second in-focus position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696